Citation Nr: 1421855	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for angina, claimed as chest pain.

2.  Entitlement to service connection for hypertriglyceridemia, claimed as high cholesterol.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for labrynthitis.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for short term memory loss.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right arm and shoulder disability, to include as secondary to the service-connected low back disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches prior to July 20, 2010.

10.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches from July 20, 2010, to May 16, 2013.

11.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches, since May 16, 2013.

12.  Entitlement to an initial compensable evaluation for sleep apnea prior to August 9, 2011.

13.  Entitlement to an initial evaluation in excess of 30 percent for sleep apnea from August 9, 2011, to May 9, 2013.  

14.  Entitlement to an initial evaluation in excess of 50 percent for sleep apnea since May 9, 2013.

15.  Entitlement to an evaluation in excess of 30 percent for dysthymic disorder.

16.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability prior to June 10, 2010.

17.  Entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability since June 10, 2010.

18.  Entitlement to an initial compensable evaluation for a cervical spine disability prior to June 10, 2010.

19.  Entitlement to an initial evaluation in excess of 20 percent for a cervical spine disability since June 10, 2010.

20.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

21.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1981 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and January 2009 rating decisions by the San Juan, Puerto Rico, Regional Office of the United States Department of Veterans Affairs (VA).  All issues on appeal save the evaluation of dysthymic disorder stem from the September 2006 decision.  

During the pendency of the appeal from the September 2006 decision, the RO has issued various rating decisions assigning increased evaluations for many of the service-connected conditions.  The evaluation stages created are reflected in the issues listed above.  The Veteran has not expressed satisfaction with any of the assigned evaluations, and none reflect the maximum possible evaluation.  The matters therefore all remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

With regard to dysthymic disorder, the Board notes that service connection was granted, and an initial 10 percent evaluation assigned, in a November 2007 rating decision.  Within one year of that decision, in October 2008, a claim for increased evaluation was received.  The Veteran did not submit relevant evidence with that claim, and so the November 2008 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.  The current appeal concerns solely the evaluation assigned as of October 31, 2008.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has repeatedly referenced the impact of his service-connected disabilities on employability, and in fact filed a formal claim for TDIU in July 2013.  The Board notes that the Veteran is in receipt of a combined 100 percent Schedular evaluation as of May 16, 2013, but such does not render the TDIU claim moot, particularly for the period of time prior to the effective date of the Schedular total evaluation.  Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Angina/chest pain is not itself a service-connectable disability; there is no currently diagnosed condition which manifests as angina/chest pain.

2.  Hypertriglyceridemia, claimed as high cholesterol, is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.

3.  Chronic otitis media is not diagnosed.

4.  Chronic labrynthitis is not diagnosed.

5.  Chronic sinusitis is not diagnosed.

6.  Short term memory loss is not itself a service-connectable disability; it is a manifestation of service-connected dysthymic disorder and headaches.

7.  No chronic disability of the left ankle is diagnosed.

8.  No chronic disability of the right arm and shoulder is diagnosed.

9.  Throughout the appellate period, migraine headaches have been manifested by frequent prostrating and prolonged attacks which cause severe economic inadaptability.

10.  The Schedular criteria for evaluation of migraine headaches fully contemplate the Veteran's reported symptomatology and objectively shown impairment.

11.  Prior to May 9, 2013, sleep apnea was been manifested by persistent daytime hypersomnolence, without need for a CPAP machine.

12.  Since May 9, 2013, sleep apnea has required use of a CPAP machine; there is no evidence of respiratory failure, cor pulmonale, or a need for tracheostomy.

13.  Throughout the appellate period, there is no showing of reduced reliability and productivity due to dysthymic disorder.

14.  Prior to September 17, 2007, the lumbar spine disability was manifested by limitation of motion in flexion to not greater than 60 degrees.

15.  Since September 17, 2007, the lumbar spine disability has been manifested by limitation of motion in flexion to less than 30 degrees.

16.  There is no showing of ankylosis of the lumbar spine at any time during the appellate period.

17.  Throughout the appeal period, the cervical spine disability has been manifested by limitation of motion to in flexion to 30 degrees or less.

18.  There is no showing of ankylosis of the cervical spine or limitation of motion in flexion to 15 degrees or less at any time during the appellate period.

19.  Since January 23, 2008, GERD is manifested by use of medication for incomplete control of abdominal pain with reflux, particularly at night.


CONCLUSIONS OF LAW

1.  The criteria for service connection of angina, claimed as chest pain, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of hypertriglyceridemia, claimed as high cholesterol, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of otitis media are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection of labrynthitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection of sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection of short term memory loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection of a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

8.  The criteria for service connection of a right arm and shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.102, 3.303 (2013).

9.  The criteria for an increased 50 percent initial evaluation, but no higher, for migraine headaches prior to May 16, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

10.  The criteria for an initial evaluation in excess of 50 percent for migraine headaches since May 16, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

11.  The criteria for an increased 30 percent initial evaluation, but no higher, for sleep apnea prior to August 9, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2013).

12.  The criteria for an initial evaluation in excess of 30 percent for sleep apnea from August 9, 2011, to May 9, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2013).

13.  The criteria for an initial evaluation in excess of 50 percent for sleep apnea since May 9, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2013).

14.  The criteria for an evaluation in excess of 30 percent for dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9433 (2013).

15.  The criteria for an increased 20 percent initial evaluation, but no higher, for a lumbar spine disability, prior to September 17, 2007, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

16.  The criteria for an initial evaluation of 40 percent, but no higher, for a lumbar spine disability, from September 17, 2007, to June 10, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

17.  The criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability, since June 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

18.  The criteria for an increased 20 percent initial evaluation, but no higher, for a cervical spine disability, prior to June 10, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

19.  The criteria for an initial evaluation in excess of 20 percent for a cervical spine disability, since June 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

21.  The criteria for an increased, initial 10 percent evaluation, but no higher, for GERD are met, effective January 23, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to all disabilities save dysthymic disorder, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required with regard to those conditions

Regarding the evaluation of dysthymic disorder and the questions of service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  January 2006, August 2007, and November 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  .

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that many private treatment records are in Spanish; translation was attempted, but a large number of the documents were handwritten and not legible.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations, in which doctors made all clinical findings necessary to application of the evaluation criteria, have been performed in connection with the Veteran's claims.  Where a medical opinion was required, the examiners offered such along with a clear rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Angina, Hypertriglyceridemia, and Short Term Memory Loss

As the analyses regarding these conditions is substantially similar, they are discussed together.

None of these claimed conditions are themselves service-connectable disability entities.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, these are symptoms of other conditions, or mere laboratory findings.  Angina is a listed criterion for multiple cardiac conditions, but is not itself listed as a primary disability in the Schedule.  Similarly, chest pain, the alternate form of the Veteran's claim, is among the criteria listed for evaluation of GERD.  Short term memory loss is also listed among criteria for evaluation of psychiatric conditions, or organic head trauma.  The loss itself is not a disability.  

High cholesterol does not even rise that high; it is merely a risk factor for development of heart disease or stroke, and not actually a symptom.  It is specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996). 

The Board has considered whether the Veteran's claims reflect claims for an underlying disease or disability.  In the case of memory loss, the Veteran is currently service-connected for dysthymic disorder, which doctors associated with his forgetfulness.  As is discussed below, short term memory loss is considered in the currently assigned 30 percent evaluation for the psychiatric disability.  Memory loss cannot therefore be rated separately without pyramiding, or compensating the Veteran twice for the same manifestation of disability.  This is prohibited.  38 C.F.R. § 4.14.

The possibility of a cardiac disability as the cause of the Veteran's angina/chest pain has been investigated, but no examiner or treating provider has identified any heart disease or disability over the course of the appeal.  On repeated examinations, doctors have commented on the normal cardiac presentation.  There is no current heart disability manifested by angina.  Review of service treatment records reveals that complaints of chest pain were associated with muscular pain following exercise.

Chest (substernal) pain can also be a sign or symptom GERD; however, as with the dysthymic disorder, such is considered in connection with GERD evaluation discussed below.

In sum, while the Veteran competently and credibly reports the presence of chest pains and memory loss, and high cholesterol and triglycerides are reflected in the records, none of these conditions independently is a disability.  They are markers for other potential conditions which are either not present, or are already service-connected and compensated.  The preponderance of the evidence is against the claims, and service connection is not warranted.

	Otitis Media, Labrynthitis, Sinusitis, Left Ankle, and Right Arm/Shoulder

As the analyses regarding these conditions is substantially similar, they are discussed together.

A key element of service connection is a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "present disability" includes when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, review of the claims file reveals no diagnosis of or clinical findings consistent with the presence of any of the claimed disabilities at any time during the appellate period, including immediately prior to separation.  There are no chronic ear infections or symptoms (aside from service-connected hearing loss and tinnitus), nor are sinus infections noted.  VA examiners have specifically commented on the lack of abnormalities.  

The Veteran has competently and credibly reported pain in his left ankle and his right arm/shoulder, and such are reported on VA examinations.  However, clinical examination of the joints in question revealed no findings to account for the reported pain.  There is no underlying systemic condition or trauma or diagnosis of the left ankle or right shoulder.  Ranges of motion were full and complete, with no functional impact from the subjectively reported pain.  The Veteran additionally does not describe functional impacts; he merely states that all motion is painful.

Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Therefore, the Board finds that no current otitis media, labrynthitis, sinusitis, left ankle, or right arm/shoulder disabilities are shown.  There is no doubt to be resolved, and service connection cannot be awarded in the absence of current disability.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Migraine Headaches

Migraine headaches are evaluated under the provisions of Diagnostic Code 8100, which provides that very frequent completely prostrating and prolonged attacks which cause severe economic inadaptability are rated 50 percent disabling.  When characteristic prostrating attacks occur on average once a month, a 30 percent evaluation is assigned.  A 10 percent rating is assigned for characteristic prostrating attacks which occur once every two months on average.  Less frequent attacks are not compensable.  38 C.F.R. § 4.124a.

Currently, the Veteran is rated 10 percent disabled prior to July 20, 2010; 30 percent disabled from that date to May 16, 2013; and 50 percent disabled since May 16, 2013.  The Board finds that the 50 percent evaluation is assignable for the entirety of the appellate period.

VA examinations in April 2006, September 2007, and July 2010 all note that characteristic prostrating attacks, marked by nausea, photophobia, and a need to lie down in a dark room, occur more frequently than once a month.  Attacks can last anywhere from an hour to several days, depending on whether medication was taken early in the attack.  When a prostrating attack occurs, the Veteran is not able to attend to daily activities at all.  Further, while at times the frequency of prostrating attacks does not markedly exceed once a month, as in September 2007, there are consistently noted the occurrence of more frequent, less severe headaches.  

The overall disability picture presented exceeds that contemplating a 30 percent evaluation.  Given the frequency of all headaches, and the incapacitation which occurs at least once a month, and up to once a week, the Board finds that the picture more closely approximates the criteria for a 50 percent evaluation.  Accordingly, an increased evaluation is warranted for the period prior to May 16, 2013.

The Board has considered whether an evaluation in excess of 50 percent may be assigned at any time during the appeal.  As 50 percent is the maximum Schedular evaluation, a yet higher rating is possible only as an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria, indicated above, fully encompass the Veteran's complaints of prostrating attacks and their impact on his ability to function in an occupational setting.  While he complains of additional signs such as memory loss, doctors attribute such to his mental disorder, and not headaches.  Therefore, an extraschedular evaluation is not appropriate, and no rating in excess of 50 percent is assignable.  Thun v. Peake, 22 Vet. App. 111 (2008).

	Sleep Apnea

Sleep apnea, whether obstructive, central, or mixed type, is rated under Code 6847, which provides that a 0 percent rating is assigned when a sleep disorder is documented, but asymptomatic.  A 30 percent evaluation is assigned for persistent daytime hypersomnolence, or sleepiness.  If an assistive device like a CPAP machine is required, a 50 percent evaluation is assigned.  A 100 percent rating is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a tracheostomy is necessary.  38 C.F.R. § 4.97.

The Veteran's sleep apnea is currently rated noncompensable prior to August 9, 2011; 30 percent from August 9, 2011, to May 9, 2013, and 50 percent disabling since May 9, 2013.

Review of treatment records and VA examination reports indicates that the Veteran sought treatment for sleep apnea on April 20, 2006.  He reported a moderate tendency to doze when doing things like sitting and reading or watching TV.  He was sent for a polysomnogram for evaluation.  At a September 17, 2007 VA examination the Veteran complained of, and a doctor endorsed, daytime sleepiness.  He sought no treatment, and used no assistive devices.  At that time, the examiner opined that, based on a December 2006 polysomnography, no diagnosis of sleep apnea was warranted.  However, the condition had been previously diagnosed and service-connected based on service treatment records.  The Veteran's report of sleepiness is competent and credible evidence; further, records show that from this time forward, the Veteran consistently reported daytime sleepiness.  

Therefore, effective April 20, 2006, the earliest date of a report of daytime hypersomnolence, an increased 30 percent evaluation is warranted.  Prior to that date, there is no report of sleepiness or any indication of ongoing apnea problems.  

A yet higher 50 percent evaluation is not warranted at any time prior to May 9, 2013.  That is the earliest date on which required use of a CPAP is shown.  The Veteran does appear to have made complaints indicating a potential need for a CPAP earlier, as in August 2011 a VA examiner noted a sleep study was pending for evaluation of that need.  However, the Veteran did not use any assistive device at that time, and none had been advised.  In contrast, while the Veteran did not actually use a CPAP in May 2013, he need for one had been determined.

At no time during the appellate period is any cor pulmonale or carbon dioxide retention shown by laboratory testing or clinically identified by doctors.  No surgery was performed or advised.  No evaluation in excess of 50 percent is therefore assignable.

The Schedular criteria fully account for the Veteran's complaints of hypersomnolence, and therefore referral for an extraschedular evaluation under 38 C.F.R. § 3.321 is not appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, an increased 30 percent evaluation is warranted from September 17, 2007; the noncompensable evaluation assigned by the RO remains in effect prior to that date.  The remaining stages assigned by the RO, of 30 percent from August 9, 2011, to May 9, 2013, and from May 9, 2013, forward, are undisturbed.

	Dysthymic Disorder

The Veteran's psychiatric disability is currently rated 30 percent disabling under Code 9433, which calls for application of general formula.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

VA treatment records reflect complaints of dysthymia, insomnia, and poor motivation.  He was not suicidal or homicidal, however.  The Veteran stated he has had some auditory and visual hallucinations ("shadows"), and flashbacks of military experiences.  He described memory problems, but none were demonstrated on interview.  The Veteran was married, and his wife was active in treatment.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  He was evaluated for alcohol abuse, but not found in need of services.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

At a January 2009 VA examination, the Veteran reported that he was currently in treatment with VA at a local clinic.  He stated that he saw "a black phantom" when getting ready for sleep two nights a week.  He complained of memory problems and stated that he made lists to help himself remember.  He was irritated by small things, like a dirty home.  On interview, the veteran was cooperative, and described his mood as "fallen."  Sleep impairment was noted.  He had difficulty performing serial 7's, and his immediate recall was severely impaired.  A GAF score of 75 was assigned; the examiner opined that psychiatric symptoms "are not severe enough to interfere with occupational and social functioning."

The Veteran was again examined in June 2010.  He continued to seek treatment at the clinic for "depression, insomnia."  He took anti-depressant medication.  The Veteran complained of trouble sleeping with nightmares, depressed mood, forgetfulness, lack of interest and pleasure, irritability, and social withdrawal.  On interview, he was cooperative with a blunted affect.  He felt "sad."  He continued to report visual hallucinations, but such were not persistent.  Memory was normal, though the Veteran could not do serial 7's.  A GAF score of 60 was assigned, and the examiner stated that symptoms were controlled by medication; there was no impairment.

In April 2013, the Veteran reported that he had been married since 1987, and lived with his wife and sons.  He reported a depressed mood, chronic sleep impairment, and mild memory loss.  He was irritable.  The examiner indicated the condition was stable since the prior examination.  A GAF score of 60 was assigned; the symptoms were not severe enough to interfere with occupational or social functioning.

The Veteran's mental disorder has been very consistent over the course of the appeal.  He has at all times reported feelings of depression.  He was irritable, and had trouble sleeping several nights a week.  Some minor hallucinations were reported.  He has some memory problems intermittently.  He does not describe any episodes of functional impairment.  This fits well with the repeated reports of VA examiners that mental health problems were minor, and did not interfere with functioning.  

No evaluation in excess of 30 percent is warranted based on the disability picture presented.  There is no showing or allegation of reduced reliability or productivity.  The Veteran is sad, but continues to generally function fairly well.  He remains well groomed and conducts himself appropriately at interviews.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 30 percent for dysthymic disorder is not warranted.

This includes consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  The Schedule accounts for all the Veteran's reported symptomatology, including depression, anxiety, irritability, social isolation, hallucinations, flashbacks, and anhedonia.  Thun v. Peake, 22 Vet. App. 111 (2008).

	Lumbar Spine

The Veteran's lumbar spine disability is rated under Code 5243, for intervertebral disc syndrome.  A 10 percent rating is currently assigned prior to June 10, 2010, and a 40 percent evaluation is effective June 10, 2010.

Either of two sets of criteria may be applied under Code 5243.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

There is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms; he stated that he has difficulty walking when the low back flares up, but he has not stated he was incapacitated.  He did report in May 2006 that a doctor had told him to take a week of bed rest four times in the last year, but such are not reflected in the record.  Similarly, "free days" reported in September 2007 are not documented.  Such is also not consistent with other repeated denials of incapacitation.  In the absence of any medical statement indicating that bed rest and regular treatment were required, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

At a May 2006 VA spine examination, the Veteran reported pain of the back, particularly with use.  Flare-ups occurred two or three times a week, and would last for up to two hours.  He worked as an Army recruiter, and had missed work twice in four months due to back pain, and reported recreational activities were limited.  Spinal curvature, posture, and gait were normal on physical examination.  Flexion was to 60 degrees, and extension and lateral flexion and rotation were each to 20 degrees.  Pain began on flexion at 50 degrees, and at 10 degrees in other planes, and was limiting with repetitive motion.  There was paralumbar spasm, with tenderness.  There was no ankylosis.

The Veteran was again examined by VA on September 17, 2007.  He complained of a burning pain in his back, with flare-ups twice a week; he treated with medication, heat, massage, and rest.  Active and passive motion were to 15 degrees in flexion.  Extension was to 10 degrees, and lateral flexion and rotation were to 25 degrees each.  Movement was painful from 0 degrees, but the pain did not result in further limitation, even on repetitive motion.  There was no ankylosis.

A June 2010 VA examination revealed that the Veteran had a fair response to treatments with medication and a TENS unit.  He did report weekly flare-ups of pain with activity.  He had trouble walking during these, and had to rest.  The doctor stated, however, that there were no incapacitating episodes.  Posture and gait were normal; there was flattening of the lumbar lordosis.  There was no ankylosis.  Range of motion testing showed flexion to 10 degrees, with pain.  Repetitive motion testing was not accomplished due to "poor effort" by the Veteran.

Most recently, at a May 2013 VA examination, the Veteran reported worsening of his low back, with aggravation from sitting, standing, or walking for more than 20 minutes.  Range of motion was to 20 degrees flexion, with pain beginning at 5 degrees.  Repetitive motion caused an additional loss of flexion, to 15 degrees.  There was no ankylosis.  Tenderness was present, as was spasm or guarding, but these did not result in abnormal gait or spinal contour.  The examiner also felt that no disc disease was present, and so there were no associated incapacitating episodes.  

Application of the Schedular criteria reveals that increased evaluations are warranted for the lumbar spine prior to June 10, 2010.  The limitation of motion in flexion noted at the May 2006 VA examination was 60 degrees.  This warrants a 20 percent evaluation; 10 percent is assigned only if the limitation is "greater than 60 degrees."  Entitlement to a yet higher evaluation is not demonstrated for this period, as there is no lumbar ankylosis or limitation of flexion to less than 30 degrees.

Effective September 17, 2007, however, limitation of flexion to 15 degrees, far less than 30, is shown, due to pain.  Therefore a 40 percent evaluation must be assigned effective that date.  No higher evaluation is warranted from September 2017 to the present in the absence of any finding of ankylosis of the lumbar spine.

The assigned evaluations are based upon the actual degree of functional impairment from pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain may be present with all motion, it does not stop the function of the spine other than as indicated.

The Board has again considered the possibility of extraschedular entitlement under 38 C.F.R. § 3.321, but finds that the Veteran's complaints of pain with limited function and lack of endurance are fully contemplated by the Schedular criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the evidence supports an increased 20 percent rating for the lumbar spine prior to September 17, 2007, and an increased 40 percent rating from September 17, 2007, to June 10, 2010.  The preponderance of the evidence is against a rating in excess of the assigned 40 percent rating, effective June 10, 2010.

The Board notes that the Veteran is separately evaluated for peripheral neuropathy of the right and left lower extremities as part of the low back disability.  These evaluations have not been appealed, and are not before the Board.

	Cervical Spine

The cervical spine is rated similarly to the lumbar spine, as discussed above.  However, there is no diagnosis of cervical spine disc disease, and so the incapacitating episode guidance is not applicable.  The Veteran is instead rated under Code 5237, for strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40degrees or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires cervical spine forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Code 5242.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, normal extension is zero to 45 degrees, normal left and right lateral flexion is zero to 45 degrees, and normal left and right lateral rotation is zero to 80 degrees.  38 C.F.R. § 4.71a, Code 5242, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

The Veteran is currently rated 0 percent disabling prior to June 10, 2010, and 20 percent disabled since that date.  The Board finds that an increased evaluation is warranted for the period prior to June 10, 2010; no increase above 20 percent is warranted at any time as the preponderance of the evidence is against such an increase.

The May 2006 VA examination showed a range of motion of 30 degrees for flexion, extension, and lateral flexion and rotation.  No objective evidence of painful motion was noted, but the cervical spine was tender to palpation.  Repetitive motion did not cause any additional limitation.  

This demonstrated degree of limitation warrants assignment of a 20 percent evaluation for movement in flexion "not greater than 30 degrees."  A yet higher evaluation is not merited, as there is no ankylosis or flexion to less than 15 degrees.

Subsequent VA examinations in September 2007 (25 degrees flexion before and after repetitive motion), June 2010 (25 degrees flexion before and after repetitive motion), and May 2013 (30 degrees flexion after repetitive motion) confirm this level of entitlement.  Measured flexion has throughout the appellate period been equal to or less than 30 degrees, particularly when the additional functional impairment due to pain is considered.  

At no time does any doctor find ankylosis; the veteran clearly retains movement in the cervical spine.  Further, measured range of motion exceeds 15 degrees.  Accordingly, at no time during the appeal are the Schedular requirements for an evaluation in excess of 20 percent met.

An increased extraschedular evaluation has been considered, but the Schedular criteria are adequate.  They contemplate the Veteran's complaints of painful limited motion, particularly in light of consideration of the DeLuca factors.  No further discussion of 38 C.F.R. § 3.321 is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

	GERD

GERD is not a listed disability under the Schedule; it is therefore rated by analogy to the listed disability of hiatal hernia, under Code 7346, based on the functions affected, the anatomical localization, and the symptomatology.  38 C.F.R. § 4.20.

Code 7346 provides a 60 percent evaluation is assigned for pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms that are productive of severe impairment of health.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Two or more of these symptoms, of less severity than required for the 30 percent evaluation, are rated 10 percent disabling.  38 C.F.R. § 4.114.

Review of treatment records and VA examination reports reveals that as of at least January 23, 2008, the Veteran has been prescribed medication (ranitidine or omeprazole) for control of "stomach" problems.  In September 2009, he stated that he had experienced abdominal pain for years, and had a bitter taste in his mouth after eating.  He had some nausea, but denied vomiting.  Symptoms were worse at night.  The Veteran reported losing a small amount of weight.  Medications were not fully successful in controlling his symptoms.

The presence of abdominal pain with some degree of nausea, even if controlled to an extent by medication, warrants assignment of a 10 percent evaluation for GERD.  The preponderance of the evidence is against a higher rating as considerable impairment of health due to symptoms of GERD has not been shown.  


ORDER

Service connection for angina, claimed as chest pain, is denied.

Service connection for hypertriglyceridemia, claimed as high cholesterol, is denied.

Service connection for otitis media is denied.

Service connection for labrynthitis is denied.

Service connection for sinusitis is denied.

Service connection for short term memory loss is denied.

Service connection for a left ankle disability is denied.

Service connection for a right arm and shoulder disability is denied.

An increased initial 50 percent evaluation, but no higher, for migraine headaches prior to May 16, 2013, is granted.

An evaluation in excess of 50 percent for migraine headaches since May 16, 2013, is denied.

An increased initial evaluation of 30 percent, but no higher, for sleep apnea from September 17, 2007, is granted.

An initial evaluation in excess of 30 percent for sleep apnea from August 9, 2011, to May 9, 2013, is denied.  

An initial evaluation in excess of 50 percent for sleep apnea since May 9, 2013, is denied.

An evaluation in excess of 30 percent for dysthymic disorder is denied.

An increased initial 20 percent evaluation, but no higher, for a lumbar spine disability, prior to September 17, 2007, is granted.

An increased initial 40 percent evaluation, but no higher, for a lumbar spine disability, from September 17, 2007, to June 10, 2010, is granted.

An evaluation in excess of 40 percent for a lumbar spine disability, since June 10, 2010, is denied.

An increased initial 20 percent evaluation, but no higher, for a cervical spine disability, prior to June 10, 2010, is granted.

An evaluation in excess of 20 percent for a cervical spine disability, since June 10, 2010, is denied.

An increased initial 10 percent evaluation, but no higher, for GERD is granted.

REMAND

With regard to the final issue of entitlement to TDIU, remand is required for additional development.  

While a claim for TDIU is inferred as part and parcel of a claim for increased evaluation under Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran has also filed a formal claim for TDIU based on the totality of his service-connected disabilities.

However, TDIU considers not only the impact of the Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, but also factors such as work history, vocational training, and educational achievement. Information on these factors appears lacking in the file; the Veteran refers to work after active duty, and there are references as well to school attendance, but these references include insufficient detail for a full and fair adjudication of the claim.  On remand, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested.  Provision of this form should include all necessary notice under 38 U.S.C.A. § 5103, 38 C.F.R. § 3.159, and applicable case law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he properly complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As part of the request, provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to claims for TDIU.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


